PER CURIAM.
This is an appeal from an order dismissing the citation of the defendant for the traffic crime of driving while his operator’s license was suspended. ORS 487.560. It is stipulated that the facts and questions of law in this case are identical to those in State v. Figueroa, 30 Or App 803, 568 P2d 691, 31 Or App 431, 570 P2d 680 (1977).
The defendant’s argument is:
"The trial court ruled correctly in this case, by following the law as laid down in Floyd v. Motor Vehicles Division, 27 Or App 41, 554 P2d 1024 (1976). The Court of Appeals erred in State v. Figueroa, 30 Or App 803, 568 P2d 691 (1977) by distinguishing that case from Floyd, and should reconsider and reverse its decision in Figueroa, and thereby affirm this order of dismissal.”
Contrary to the apparent contention of defendant, Floyd v. Motor Vehicles Div., 27 Or App 41, 554 P2d 1024, rev den (1976), and State v. Figueroa, supra, are not inconsistent. Floyd deals with the timeliness of service of notice; Figueroa, as the opinion denying reconsideration clearly states, deals solely with the contents of the notice.
Reversed and remanded.